Citation Nr: 1636830	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-05 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right shoulder bursitis and strain.

2.  Entitlement to an effective date prior to January 5, 2009, for the award of service connection for chronic lumbar strain, to include based on clear and unmistakable error (CUE).

3.  Entitlement to an effective date prior to January 5, 2009, for the award of service connection for right shoulder bursitis and strain, to include based on CUE.

4.  Entitlement to an effective date prior to March 23, 2011, for basic eligibility to Dependents' Educational Assistance (DEA) to include based on CUE.

5.  Entitlement to an effective date prior to March 23, 2011, for the award of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard from November 1995 to March 1996 and in the Army from January 1998 to March 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  A transcript of this hearing is of record.

The Board remanded this matter for additional development in December 2014, April 2015, and March 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The four earlier effective date issues listed on the title page above are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cervical spine disorder was not present in service, was not present to a compensable degree within one year of service discharge, and was not shown to be casually related to service, to include an in-service fall injury, or to be proximately due to or aggravated by a service-connected right shoulder disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

VA's duty to notify was satisfied by a letter dated in October 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, records from the Social Security Administration (SSA), and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  In addition, review of the June 2014 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with a December 2014 VA examination and an April 2016 VA medical opinion in conjunction with the service connection claim on appeal to clarify the nature and etiology of his claimed cervical spine disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the December 2014 and April 2016 medical examinations and opinions obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2015).  Only such conditions as are recorded in examination reports are considered as noted.  Id.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) chronically aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In written statements of record and during the June 2014 Board videoconference hearing, the Veteran contends that he injured his cervical spine when he fell off the top of a large truck, landing on his rucksack with his helmet hitting his neck.  Parenthetically, the Board notes that the Veteran has been awarded compensation benefits from VA for right shoulder bursitis and strain and lumbar strain as a result of this in-service fall injury.  The Veteran has also testified that his private physician informed him that his cervical spine pain was related to his service-connected right shoulder injury.

As an initial matter, upon consideration of all of the evidence of record, the Board finds that clear and unmistakable evidence does not demonstrate that the Veteran's current cervical spine disorder existed prior to active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Review of the record shows that the Veteran was injured in a June 1996 motor vehicle accident (MVA) prior to his second period of active duty service from January 1998 to March 2000.  Private treatment records show that he complained of neck pain in June 1996 after a MVA five days previously.  These records noted findings of neck strain as well as posttraumatic migraine headaches and showed that he was given head injury instructions.  A June 1996 cervical spine X-ray revealed no evidence of definite abnormality.  In the Veteran's December 1997 service enlistment examination report, his neck was marked as normal on clinical evaluation. 

While the Veteran complained of neck pain in June 1996 after a MVA prior to his second period of active service, the Veteran's neck was clearly marked as normal at entry into his second period of active service in 1997.  Consequently, the Board finds that the presumption of soundness at entry into service is not rebutted by the evidence of record and the outstanding question is whether there is a nexus between the Veteran's current cervical spine disorder and events during active service or his service-connected right shoulder disability.

Service connection for a cervical spine disorder on a direct or secondary basis is not warranted.  In this case, there is no factual basis in the record that the claimed cervical spine disorder was incurred during service, or manifested within a year thereafter, or for years after his discharge from service in 2000.

Service treatment records did not reflect any complaints, findings, or treatment for neck pain or any cervical spine disorder.  The Veteran has testified that these disorders are the result of a fall from the roof of a military vehicle during service in the early part of 1999.  He has continually reported that he landed on a concrete slab with his helmet on, hitting his neck.  Although the service treatment records were silent with respect to such a fall and any in-service neck injury, the Veteran is competent to report the occurrence of such an incident.  Further, the event was corroborated in November 2012 and May 2013 lay statements from the Master Sergeant assigned to the Veteran's unit at the time of the incident.  While it may reasonably be conceded that the Veteran fell from a truck during service, a cervical spine disorder was not shown to be present in service.  In fact, in a September 1999 Medical Evaluation Board examination report, the Veteran's neck and upper extremities were marked as normal on clinical evaluation. 

Post-service VA, SSA, and private treatment records first showed findings of a cervical spine disorder over a year after the Veteran's separation from active service in 2000.  Evidence of record dated from 2002 to 2015 detailed findings of minimal degenerative joint disease (DJD) of the cervical spine, mild bilateral nerve root narrowing, mild degenerative disc disease disc bulge and mild facet arthropathy in the cervical spine, and cervical spine stenosis, after the asserted in-service fall injury in 1999 and exit from active service in March 2000.  Furthermore, evidence of record reflects that arthritis of the cervical spine was not shown to manifest to a compensable degree within one year of service discharge. 

Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed cervical spine disorder and his active military service or his service-connected right shoulder disability.

In a November 2009 statement, the Veteran's private physician, V. W., M. D., noted that the Veteran was in good physical condition with no history of illness or injury prior to his military induction in 1995.  In a March 2012 statement, the physician indicated that the Veteran had been his patient since approximately 1987.  He noted diagnoses of cervical degenerative disc disease with mild spinal canal narrowing and active denervation in the right mid-cervical region consistent with radiculopathy.  The physician then opined that the Veteran's conditions were from his time in the U. S. Army.  

In an additional August 2012 statement, the physician noted that the Veteran complained of chronic pain after service and was found to have mild cervical spinal stenosis with chronic pain, degenerative disc disease, lumbar pain, right shoulder pain, and joint pain.  The physician indicated that he was personally familiar with the Veteran's medical history before and after military service but acknowledged that he was unable to review the Veteran's service treatment records.  However, after discussing the nature of the in-service fall with the Veteran, the physician found that the Veteran's current diagnosis was consistent with a fall from significant height and landing on the edge of his helmet and back on a concrete slab.  As such, the physician opined that the Veteran's current medical diagnosis was more likely than not related to his in-service event.   

In a December 2014 VA examination report, the examiner diagnosed the Veteran with degenerative arthritis or DJD of the cervical spine.  The examiner documented the Veteran's reported history of onset of neck pain after falling off the top of a HETT Vehicle and landing flat on his back on concrete while on active duty.  The Veteran was noted to report chronic neck pain described as soreness.  After reviewing the record and examining the Veteran, the examiner opined that claimed cervical spine disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner acknowledged the Veteran's reports of onset of neck pain after falling off top of truck while on active duty, but indicated that no evidence noted to service treatment records to support those reports.  The examiner further recognized the conclusions reached in the private physician's medical opinion.  However, the examiner noted that the Veteran had extensive service treatment records but no evidence exist to support treatment or evaluation for a neck condition while on active duty.  The examiner also commented on the Veteran's history of a MVA in 1996, noting that there was no documentation that a neck injury occurred during the MVA.  Thus, the examiner was unable to opine on the effect of any MVA injury of the development of cervical spine DJD without resorting to mere speculation.

In March 2016, the Board remanded this matter to obtain an addendum VA medical opinion to ascertain whether the Veteran's claimed cervical spine disorder was secondary to his service-connected right shoulder disability.  As the Veteran's service treatment records revealed complaints of right shoulder pain during service, the Board indicated that a question was raised as to whether the right shoulder pain could have been due to radiculopathy from the cervical spine.

In an April 2016 VA medical opinion, the same examiner who performed the December 2014 VA examination report again reviewed the electronic claims file.  The examiner then opined that the claimed cervical spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner again found that it was less likely than not that the Veteran's cervical spine DJD incurred while on active duty, highlighting that service treatment records were silent for complaints of neck pain.

When asked whether shoulder complaints while on active duty were related to a neck condition, the examiner noted that review of the service treatment records revealed that the Veteran was seen for right shoulder pain after an acute injury to same joint and given a diagnosis of right pectoris minor strain.  It was further noted that the Veteran also seen for acute left shoulder pain in October 1999 and diagnosed with left shoulder bursitis.  The examiner indicated that both incidences of shoulder complaints involved shoulder joint symptoms (joint pain to shoulder joint and acute trauma) and objective findings, which pointed to shoulder joint/musculoskeletal condition instead of evidence of neurological symptoms to indicate cervical radiculopathy.  The examiner commented that the first documentation of cervical spine condition was in 2002, highlighting that the Veteran had two bone scans while on active duty that were negative for bony abnormality/arthritis in cervical spine.  

The examiner then opined that the claimed cervical spine condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected right shoulder condition.  In the cited rationale, the examiner noted that medical literature did not support a causal relationship between shoulder bursitis or strain and cervical spine DJD.  Thus, the examiner opined that that Veteran's cervical spine DJD was less likely than not proximately due to or the result of his service-connected right shoulder bursitis or strain.  Finally, the examiner noted cervical spine DJD was a chronic condition that tended to progressively worsen over time with the natural aging process and/or repetitive injury.  The examiner then commented that the cervical spine was in a distinctly separate anatomical location from the shoulder joint.  The examiner reported that he was unable to locate peer-reviewed studies that supported the concept that a shoulder
bursitis or strain would aggravate cervical spine DJD.

The Board considers the medical opinions in the December 2014 VA examination report and April 2016 VA addendum opinion are of great probative value in this appeal.  The VA examiner provided a complete rationale for the stated opinions, based on an extensive examination of the Veteran and a detailed review of the evidence of record.  Thereafter, the examiner explained his opinion regarding each of the Veteran's asserted etiologies of his cervical spine disorder, supporting those opinions by utilizing his medical knowledge, citing to evidence included in the record as well as medical treatise articles to support his conclusions, and specifically addressed the private medical opinions and lay assertions of an in-service fall injury of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In contrast, the private medical opinions from V. W., M. D. are considered to lack probative value, as each contains cursory conclusions with minimal to nonexistent rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's currently diagnosed cervical spine disorder was related to events during active service or to his service-connected right shoulder disability weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Thus, there is no basis upon which to conclude that the Veteran's currently diagnosed cervical spine disorder was incurred in or aggravated during military service, including on any direct or presumptive basis.  There is also no basis upon which to conclude that the Veteran's currently diagnosed cervical spine disorder was proximately caused by or aggravated by his service-connected right shoulder disability.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

The only other evidence of record which relates the Veteran's claimed disorder to his active military service or service-connected right shoulder disability are his own statements and hearing testimony.  His statements are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  The Veteran is also competent to report an in-service fall, as he has repeated recounted that he fell off the top of a truck, landing on his rucksack with his helmet hitting his neck.  However, the Veteran's statements that his present cervical spine disorder incurred during or as a result of service, to include the asserted in-service fall, or were proximately caused by or aggravated by his service-connected right shoulder disability draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's cervical spine disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiner considered the statements and hearing testimony of the Veteran when providing the aforementioned VA medical opinions in December 2014 and April 2016.

The criteria to award entitlement to service connection for a cervical spine disorder have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a cervical spine disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right shoulder bursitis and strain, is denied.


REMAND

The Board's review of the electronic claims file reflects that additional development of the issues of entitlement to an effective date prior to January 5, 2009, for the award of service connection for chronic lumbar strain, to include based on CUE; entitlement to an effective date prior to January 5, 2009, for the award of service connection for right shoulder bursitis and strain, to include based on CUE; entitlement to an effective date prior to March 23, 2011, for basic eligibility to DEA, to include based on CUE; and entitlement to an effective date prior to March 23, 2011, for the award of entitlement to a TDIU.

In February 2016, the Veteran filed a timely notice of disagreement (NOD) with the October 2015 rating decision that granted entitlement to a TDIU, effective March 23, 2011, as well as the November 2015 rating decision that denied entitlement to an effective date prior to January 5, 2009, for the award of service connection for chronic lumbar strain, to include based on CUE; entitlement to an effective date prior to January 5, 2009, for the award of service connection for right shoulder bursitis and strain, to include based on CUE; and entitlement to an effective date prior to March 23, 2011, for basic eligibility to DEA, to include based on CUE. 

The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders the claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015). To date, the AOJ has not issued a SOC addressing the Veteran's four earlier effective claims discussed above.  Under these circumstances, the Board must remand these claims to the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that these claims will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with a SOC addressing the pending appeals for entitlement to an effective date prior to January 5, 2009, for the award of service connection for chronic lumbar strain, to include based on CUE; entitlement to an effective date prior to January 5, 2009, for the award of service connection for right shoulder bursitis and strain, to include based on CUE; entitlement to an effective date prior to March 23, 2011, for basic eligibility to DEA, to include based on CUE; and entitlement to an effective date prior to March 23, 2011, for the award of entitlement to a TDIU.  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over those issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202  (2015).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


